Citation Nr: 1113502	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  06-31 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of service connection for coronary artery disease, post-myocardial infarction, and ischemic heart disease (heart disease), to include as secondary to service-connected posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T.R. Bodger




INTRODUCTION

The Veteran served on active duty from November 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision which denied the Veteran's petition to reopen on the basis that the Veteran's heart disability was not caused or aggravated by his PTSD.  

By way or background, the Veteran initially asserted a claim of service connection for his heart disability as secondary to his (service-connected) diabetes mellitus.  The RO denied this claim in November 2002.  Thereafter, the Veteran raised a claim of service connection for his heart disability secondary to his herbicide exposure and PTSD in November 2002.  In February 2003, the RO denied this claims on both theories of entitlement.  In April 2003, the Veteran submitted a notice of disagreement asserting that his heart disability was caused by his PTSD.  In July 2005, the Veteran withdrew his secondary service connection claim.  In August 2005, the Veteran filed a statement asserting that he wished his appeal of service connection for a heart disability secondary to PTSD to continue.  However, the Board treats this as a petition to reopen as the Veteran had expressly withdrawn his secondary service connection claim in July 2005.  See 38 C.F.R. § 20.204(b); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (holding that when a claim is withdrawn by an appellant, it ceases to exist; it is no loner pending, and is not viable).  In August 2006, the RO submitted a statement of the case denying the Veteran's claim of service connection for a heart disability, to include as secondary to herbicide exposure and PTSD.  Finally, in March 2010, the Veteran's representative asserted that with the revision of the regulation dealing with herbicide exposure, the Veteran should be granted service connection as he now met the criteria for this presumption.  

Ordinarily, previously denied claims that are unappealed are considered to be final and may be reopened upon the submission of new and material evidence.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.159, 20.1103.  Further, while a new theory of entitlement does not amount to a new claim, when a provision of law or regulation establishes a new basis of entitlement, such as through liberalization of the requirements for the benefit, the claim is a separate and distinct claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997), citing Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  See also Routen v. West, 142 (F.3d 1434, 1141-42 (Fed. Cir. 1998); Boggs v. West, 11 Vet. App. 334, 342 (1998); and Anglin v. West, 11 Vet. App. 361, 368 (1998).  Effective August 31, 2010, ischemic heart disease (including but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease, and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina) is included as a presumptive disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  As such, the Board must decide whether the Veteran has submitted new and material evidence sufficient to reopen to claim of service connection secondary to PTSD and then address the presumptive service connection issue.  


FINDINGS OF FACT

1.  Service connection for a coronary artery disease was denied by the RO in a February 2003 rating decision that found that the Veteran's heart disease was not caused by his PTSD and did not fall within the presumption for herbicide exposure.

2.  The Veteran was notified of this action and his appellate rights, from which he appealed but then withdrew his appeal in July 2005

3.  Since the February 2003 rating decision, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of service connection secondary to PTSD.  

4.  The Veteran however served in Vietnam, is presumed to have been exposed to herbicide exposure, and his heart disease is presumed to be related to service.  




CONCLUSIONS OF LAW

1. The February 2003 rating decision's denial of service connection for heart disease became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has not been received sufficient to reopen service connection for a heart disease secondary to PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The Veteran's heart disease is presumed to be related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010); 75 Fed. Reg. 53,202 (Aug. 31, 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

With respect to the Veteran's presumptive service connection claim, the Board has granted the Veteran's claim for service connection for his heart disease, and therefore the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice requirements of the law have been met in this case, no harm or prejudice to the appellant has resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the Veteran's petition to reopen, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

An October 2005 predecisional letter satisfied the second and third elements under the duty to notify provisions.  See Quartuccio, 16 Vet. App. at 187.  While the Veteran was not provided notice of the first element under the duty to notify provisions, the claim for service connection is being denied, and no effective date or rating percentage will be assigned, the Board finds the Veteran is not prejudiced under the holding in Dingess.

In addition, Kent v. Nicholson, 20 Vet. App. 1 (2006) requires that, prior to the adjudication of a petition to reopen a previously denied service connection claim, the claimant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  The October 2005 also satisfies the Kent requirements.  

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c) (4) (iii). The Veteran was not afforded an examination in association with his petition to reopen.  As discussed below, the Board concludes that new and material evidence has not been submitted on this claim.  Accordingly, there is no duty to provide an examination for that claim.  See id.

II.  New and Material Evidence

The Veteran previously filed a claim of service connection for coronary artery disease in July 2002 claiming that his coronary artery disease was caused by his diabetes mellitus.  In November 2002, the RO denied this claim.  The Veteran thereafter alleged that his coronary artery disease was caused by his PTSD and/or herbicide exposure.  These new theories of entitlement were denied in a February 2003 rating decision.  Thereafter, the Veteran filed a notice of disagreement in April 2003 asserting that his coronary artery disease was caused by his PTSD.  This appeal was perfected in June 2003.  In July 2005, the Veteran expressly withdrew his claim of service connection for coronary artery disease as secondary to his PTSD.  However, in August 2005, the Veteran submitted a statement asserting that the claim of service connection for a heart condition as secondary to PTSD be continued.  The Board finds that the Veteran's July 2005 was a proper withdrawal of his initial service connection claim.  See 38 C.F.R. § 20.204(b).  The February 2003 rating decision therefore became final and the August 2005 statement is a petition to reopen his claim of service connection.  38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Again, the RO denied the Veteran's claim in February 2003 because his coronary artery disease was not related to PTSD.  During the adjudication of the claim, the claims file included the Veteran's service treatment records, which do not show treatment during service for any type of heart problem.  The associated medical evidence also includes private treatment records from Union Hospital dated December 15, 1980 to December 29, 1980, a Social Security Administration Disability examination dated in June 1981, and medical records from the SSA dated December 1980 to September 1983 which show that the Veteran was first diagnosed with coronary artery disease in 1980, which preceded his diagnosis of PTSD, which was serviced connected in 1987.  

Since the February 2003 rating decision, VA treatment records from the VA Medical Center in Cleveland, Ohio dated from December 2002 to July 2009, statements from the Veteran dated in January 2004, and a July 2003 VA examination have been associated with the claims file.  Although these records recognize the existence of and treatment for continued heart problems, they are silent for any indication that the Veteran's heart disease as secondary to his PTSD.  

The Veteran has asserted that his PTSD caused his heart disorder.  The Veteran is competent and credible to provide testimony as to his symptoms.  See King, 5 Vet. App. at 21.  He is not competent, however, to diagnose or provide an etiological opinion as to his heart disease.  See 38 C.F.R. § 4.71a, 5003, 5010; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  While the Board recognizes these statements, these contentions are essentially the same as his previous statements - i.e. that his heart disorder was caused or aggravated by his PTSD.  As these contentions were previously raised by the Veteran, they are not new.  

As previously noted, the RO denied the Veteran's claim for service connection for a heart disease in February 2003 because no evidence established that his was caused by his PTSD.  Since then, new evidence has been received.  However, while new, the evidence is not material as it does not tend to establish that the Veteran's heart disease was caused by his PTSD.  The evidence does not relate to an unestablished fact needed to substantiate the claim and thereby does not raise a reasonable possibility of substantiating the underlying issue of entitlement to service connection for a heart disease.  The petition to reopen the claim of service connection is denied.   See 38 C.F.R. § 3.156(a).

III.  Service Connection

As provided above, the Veteran alleges that his coronary artery disease was caused or aggravated by herbicide exposure while he was in Vietnam.  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a) (1); 38 C.F.R. § 3.307(a) (6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a) (6) (ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962 to an May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the condition of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a) (6) (iii).  The Veteran's service in Vietnam has already been conceded by his grant of service connection for diabetes mellitus secondary to herbicide exposure.  The Veteran is presumed to have been exposed to an herbicide agent.  

VA recently published and implemented new regulations regarding herbicide exposure.  The diseases presumptively associated with said exposure now include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemia, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft0tissure sacrcoma.  38 C.F.R. § 3.309(e) (2010); see also Notice 75 Fed. Reg. 168, 53202-16 (August 31, 2010).  

The private and VA treatment records indicate that the Veteran has been diagnosed with atrial fibrillation, post-myocardial infarction, coronary artery disease, and ischemic heart disease.   Based upon the recently finalized regulations that have added ischemic heart disease as one of those that may be presumed as being the result of herbicide exposure and due to the fact that the Veteran, as a Vietnam veteran, is presumed to have been exposed to herbicide during his service, presumptive service connection for a heart disability is warranted.  


ORDER

The Veteran's petition to reopen his claim of service connection claim for a heart disease as due to PTSD is denied.  

Service connection for heart disease as due to in-service herbicide exposure is granted.  






______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


